Title: From Thomas Jefferson to John Peyton, enclosing Advice of Council concerning the Clothier’s Department, 21 March 1781
From: Jefferson, Thomas
To: Peyton, John




Sir
In Council March 21st. 1781

I inclose to you an advice of Council on the subject of the Clothier’s and Sub Clothier’s Duty. Colo. Davies having been so kind as to consider the Subject and furnish us with a Plan and Observations on the minuter parts of the business I beg Leave to recommend them to your Consideration, as they will furnish you with very useful Ideas on the Details of your office. I am Sir &c.,

T. J.



Enclosure
The Board taking into consideration the necessity of giving proper instructions to the Sub Clothier for the regular issues of Cloathing, and to the regimental Paymasters for stopping out of the pay of the Soldiers the value of the cloathing delivered to them;—advise
That the Subclothier furnish the Executive half yearly with a distinct return of the Cloathing wanted during the ensuing half year, for the respective Virginia regiments in Continental service; upon receipt whereof, proper orders may be issued to the Commissary of Stores—That the Commissary of Stores, when he supplies Articles to the Sub Clothier furnish him with an invoice thereof, stating distinctly therein every article delivered, and charging at the rate of the worth of 100 lb. tobacco, according to the last valuation of the Grand Jury, for every 6/8 sterling prime cost:—That he take the Subclothiers receipt for the articles at the foot of a Copy of the said Invoice, and debit him with the amount:—That the Subclothier, as soon as he is possessed of the Supplies  either himself, or by his Deputy immediately forward on and deliver them, in due proportion, together with a fair invoice of each parcel, stating the prices as aforesaid, to the regimental clothiers of each Virginia regiment; taking the respective regimental clothiers receipt at the foot of a copy of the Invoice, countersigned by the Commanding Officer of the regiment; which Copy of the Invoice with the said receipt and countersignature annexed, should be produced to and lodged with the Commissary of Stores on the Subclothiers half yearly settlement with him; no less voucher than which will justify the Commissary in passing a credit.
That the Subclothier appoint a Deputy, if it be necessary, to have such Salary as the General Assembly shall allow; and that either himself or his said Deputy, remain at the principal encampment within this State, and the other with the Virginia forces in any other State.
That the Regimental Clothier debit the individuals of the Regiment to whom he shall deliver Cloathing, with the amount thereof at the prices so charged, and transmit to the Regimental Paymaster from time to time a state of such debits; who shall stop the same out of their pay, and who, previous to the paying off his Regiment, shall always require from the said regimental Clothier a state of the Debits, so due from the several individuals of the Regiment.

